ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2011-01-24_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT
      (REQUEST FOR ADVISORY OPINION)


          ORDER OF 24 JANUARY 2011




               2011
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


    JUGEMENT No 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE
      (REQUÊTE POUR AVIS CONSULTATIF)


       ORDONNANCE DU 24 JANVIER 2011

                             Official citation :
   Judgment No. 2867 of the Administrative Tribunal of the International
   Labour Organization upon a Complaint Filed against the International
       Fund for Agricultural Development, Order of 24 January 2011,
                         I.C.J. Reports 2011, p. 3




                         Mode officiel de citation :
       Jugement no 2867 du Tribunal administratif de l’Organisation
     internationale du Travail sur requête contre le Fonds international
         de développement agricole, ordonnance du 24 janvier 2011,
                         C.I.J. Recueil 2011, p. 3




                                                              1010
                                              Sales number
ISSN 0074-4441                                No de vente :
ISBN 978-92-1-071123-4

                            24 JANUARY 2011

                                ORDER




          JUDGMENT NO. 2867
  OF THE ADMINISTRATIVE TRIBUNAL
    OF THE INTERNATIONAL LABOUR
  ORGANIZATION UPON A COMPLAINT
  FILED AGAINST THE INTERNATIONAL
FUND FOR AGRICULTURAL DEVELOPMENT

  (REQUEST FOR ADVISORY OPINION)




    JUGEMENT No 2867 DU TRIBUNAL
  ADMINISTRATIF DE L’ORGANISATION
     INTERNATIONALE DU TRAVAIL
         SUR REQUÊTE CONTRE
       LE FONDS INTERNATIONAL
     DE DÉVELOPPEMENT AGRICOLE

  (REQUÊTE POUR AVIS CONSULTATIF)




                            24 JANVIER 2011

                             ORDONNANCE

                                     ﻿                                    3




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2011                                          2011
                                                                                24 janvier
                                                                               Rôle général
                              24 janvier 2011                                    no 146



       JUGEMENT No 2867 DU TRIBUNAL
     ADMINISTRATIF DE L’ORGANISATION
        INTERNATIONALE DU TRAVAIL
            SUR REQUÊTE CONTRE
          LE FONDS INTERNATIONAL
        DE DÉVELOPPEMENT AGRICOLE
              (REQUÊTE POUR AVIS CONSULTATIF)




                            ORDONNANCE


  Le président de la Cour internationale de Justice,
   Vu les articles 48 et 66, paragraphe 4, du Statut de la Cour et l’ar‑
ticle 105, paragraphe 2, de son Règlement,
   Vu la demande d’avis consultatif soumise le 26 avril 2010 par le Fonds
international de développement agricole sur des questions concernant le
jugement no 2867 du Tribunal administratif de l’Organisation internatio‑
nale du Travail sur requête contre le Fonds,

   Vu l’ordonnance du 29 avril 2010 par laquelle la Cour a fixé au
29 octobre 2010 la date d’expiration du délai dans lequel des exposés
écrits pourraient être présentés, conformément au paragraphe 2 de l’ar‑
ticle 66 du Statut, sur la question soumise à la Cour pour avis consultatif
et au 31 janvier 2011 la date d’expiration du délai dans lequel les Etats ou
organisations qui auraient présenté un exposé écrit pourraient présenter
des observations écrites sur les autres exposés écrits conformément au
paragraphe 4 de l’article 66 du Statut,
   Vu la même ordonnance, par laquelle la Cour a décidé que le président

                                                                          4

              jugement 2867 de l’oit (ordonnance 24 I 11)                    4

du Fonds international de développement agricole devrait transmettre
à la Cour tout exposé de l’opinion de la requérante dans la procédure
l’opposant au Fonds devant le Tribunal administratif de l’Organisation
internationale du Travail que ladite requérante souhaiterait porter à la
connaissance de la Cour, et a fixé au 29 octobre 2010 la date d’expiration
du délai dans lequel un exposé éventuel de l’opinion de la requérante visée
par le jugement pourrait être présenté à la Cour et au 31 janvier 2011 la
date d’expiration du délai dans lequel des observations éventuelles de la
requérante pourraient être présentées à la Cour ;
   Considérant que le conseiller juridique du FIDA a présenté, le
19 octobre 2010, un exposé écrit du Fonds et, le 26 octobre 2010, un
exposé de l’opinion de la requérante dans la procédure l’opposant au
Fonds devant le Tribunal administratif de l’Organisation internationale
du Travail, dans les délais fixés par la Cour à cet effet ;
   Considérant que, le 28 octobre 2010, l’ambassadeur de l’Etat pluri­
national de Bolivie au Royaume des Pays‑Bas a présenté un exposé écrit
du Gouvernement de la Bolivie, dans le délai fixé par la Cour à cet effet ;

   Considérant que, par lettre datée du 21 janvier 2011 et reçue au Greffe
le même jour, le conseiller juridique du Fonds, se référant à des consulta‑
tions touchant à l’objet même de la procédure devant la Cour qui doivent
avoir lieu entre le Fonds et le Bureau de la conférence des parties à la
Convention des Nations Unies sur la lutte contre la désertification, a
demandé que la date d’expiration du délai pour la présentation des obser‑
vations écrites soit reportée au 11 mars 2011, afin que des observations
puissent être présentées au nom du Fonds « immédiatement après ces
consultations et après la trente‑quatrième session du Conseil d’adminis‑
tration du FIDA … et la première session de la consultation sur la neu‑
vième reconstitution des ressources du Fonds… »,
  Reporte au 11 mars 2011 la date d’expiration du délai dans lequel des
observations écrites pourront être présentées sur les autres exposés écrits,
conformément au paragraphe 4 de l’article 66 du Statut de la Cour, ainsi
que la date d’expiration du délai dans lequel des observations éventuelles
de la requérante pourront être présentées à la Cour ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt‑quatre janvier deux mille onze.


                                                         Le président,
                                                (Signé) Hisashi Owada.
                                                          Le greffier,
                                             (Signé) Philippe Couvreur.


                                                                             5

